United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, PROCESSING &
)
DISTRIBUTION CENTER, Tulsa, OK, Employer )
__________________________________________ )
S.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-776
Issued: February 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated February 15 and December 12, 2005. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a recurrence of disability on April 16, 2004 causally related to her November 1, 2000
employment injury.
FACTUAL HISTORY
On November 1, 2000 appellant, then a 40-year-old mail handler, filed a traumatic injury
claim alleging that she injured her lower back lifting a mail sack in the performance of duty on
that date.
Appellant filed a recurrence of disability claim on April 16, 2004 and attributed her work
stoppage on April 6, 2004 to a recurrence of her November 1, 2000 employment injury. She

stated that she had continued to experience low back pain since the original injury. Appellant
did not provide a specific time and date of her recurrence instead noting that she experienced
gradually recurring episodes of pain in her lower back increasing in duration, intensity and
frequency. She submitted a form report dated April 7, 2004 diagnosing low back injury.
In a report dated March 11, 2004, Dr. Jeff Krantz, an osteopath, reviewed a magnetic
resonance imaging (MRI) scan of appellant’s lumbar spine and diagnosed annular tear and bulge
at L5-S1.
Dr. Randall Hendricks, a Board-certified orthopedic surgeon, completed a report on
April 14, 2004 and included appellant’s history of back injury on November 1, 2000. He stated
that appellant had intermittent back symptoms since her injury and had sought treatment from
her primary care physician, Dr. D. Price Kraft, a Board-certified family practitioner, beginning in
2001. Dr. Hendricks noted that appellant was rear-ended in November 2003 and, since that
minor accident, appellant had increased back pain. He stated that in the last week appellant’s
pain had dramatically increased. In an April 28, 2004 report, Dr. Hendricks diagnosed a
protrusion of the L5-S1 disc and recommended surgery. On May 26, 2004 he again noted that
appellant attributed her current back condition to her November 1, 2000 employment injury.
Dr. Hendricks stated that he had reviewed appellant’s medical records from the original
employment injury. He stated:
“So there is some evidence to suggest that the patient did injure her back at work
in November 2000 and she tells me these symptoms have continued. I told the
patient that I do see some causal relationship.”
On June 24, 2004 the Office accepted that appellant sustained a lumbar strain on
November 1, 2000. Dr. Hendricks recommended surgery on June 28, 2004. He requested
approval from the Office for an L5-S1 discectomy and fusion. The Office medical adviser
reviewed appellant’s medical records on August 26, 2004 and recommended that her accepted
condition be expanded to include degenerative disc disease at L5-S1. He found that the medical
evidence did not support surgery and recommended a second opinion examination.
The Office informed appellant that her claim had been accepted for the additional
condition on degenerative disc disease at L5-S1 on September 16, 2004. The Office referred a
statement of accepted facts, a list of questions and appellant for examination by Dr. William D.
Smith, a Board-certified orthopedic surgeon, on September 22, 2004. On November 8, 2004 the
Office informed appellant that there was insufficient evidence to accept her April 16, 2004 claim
for recurrence of disability and requested additional factual and medical evidence.
In a report dated October 13, 2004, Dr. Smith noted appellant’s history of injury on
November 1, 2000 as well as her November 2003 nonemployment-related automobile accident.
He diagnosed degenerative lumbar disc disease and opined that this condition was due to
appellant’s November 2000 lifting incident and recommended surgical intervention.

2

Dr. Hendricks completed a report on November 22, 2004 and opined that appellant had a
single work incident in November 2000. He then stated:
“From everything I can deduce in speaking with the patient, she had a single onthe-job injury in November 2003 that started her low back and leg pain and
subsequently that has been further evaluated to show that she has a disc herniation
which is quite sizable in nature. In my opinion, this represents a single workrelated event and not a cumulative situation.”
The Office responded on December 9, 2004 and informed Dr. Hendricks that the
November 2003 automobile accident was not employment related. The Office further requested
any medical records supporting treatment for appellant’s low back condition from 2000 through
2004. The Office stated that Dr. Smith’s opinion was considered invalid as it was not based on a
proper factual background.
Appellant submitted treatment notes from Dr. Kraft, her attending physician, dated in
March and December 2001, June and July 2002 and February and March 2004 describing her
lower back complaints. She also submitted a report from her November 1, 2000 emergency
room treatment.
In a report dated January 5, 2005, Dr. Hendricks stated that he had reviewed the medical
records and found little evidence that appellant sought treatment for her back condition from
November 2000 until 2004. He further stated that appellant considered the motor vehicle
accident to be minor and that this accident did not aggravate her back. Dr. Hendricks noted that
appellant believed that her back had gradually worsened from 2000 until 2004. He again
recommended surgery and stated that there was little evidence to establish a causal connection
between appellant’s employment injury and her current condition. On January 19, 2005
Dr. Hendricks supported appellant’s continued need for work restrictions and surgery due to her
back condition.
By decision dated February 15, 2005, the Office denied appellant’s claim for recurrence
of disability on April 16, 2004. The Office found that appellant had not submitted sufficient
bridging evidence that she sought treatment for her accepted back condition from
November 2000 until her recurrence of disability in April 2004. The Office further stated that
the medical evidence was not sufficient to establish causal relationship between her current
condition and her accepted employment injury.
Appellant requested an oral hearing on February 24, 2005. She testified at the oral
hearing on October 20, 2005 regarding her accepted employment injury, treatment by Dr. Kraft
and the November 2003 motor vehicle accident. By decision dated December 12, 2005, the
hearing representative affirmed the Office’s February 15, 2005 decision.
LEGAL PRECEDENT
The Office is not a disinterested arbiter but rather performs the role of adjudicator on the
one hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation on the Office to see that its administrative processes are

3

impartially and fairly conducted. Although the claimant has the burden of establishing
entitlement to compensation, the Office shares responsibility in the development of the evidence.
Once the Office starts to procure medical opinion, it must do a complete job. The Office has the
responsibility to obtain from its referral physician an evaluation that will resolve the issue
involved in the case.1
ANALYSIS
The Office referred appellant, a statement of accepted facts and a list of questions to
Dr. Smith, a Board-certified orthopedic surgeon, on September 22, 2004 at the direction of the
Office medical adviser. In a report dated October 13, 2004, Dr. Smith noted appellant’s history
of injury on November 1, 2000 as well as her November 2003 nonemployment-related
automobile accident. He diagnosed degenerative lumbar disc disease and opined that this
condition was due to appellant’s November 2000 lifting incident and recommended surgical
intervention.
The Office subsequently determined that Dr. Smith’s October 13, 2004 report was based
on an inaccurate factual background and was not entitled to the weight of the medical evidence.
The Office did not request a supplemental report from Dr. Smith and did not provide him with an
amended statement of accepted facts to determine whether his opinion was altered based on the
lack of bridging evidence or additional facts surrounding the automobile accident included in the
record. Having thus undertaken further development of the medical evidence by referring
appellant’s claim to Dr. Smith, the Office should have allowed Dr. Smith the opportunity to
provide his opinion based on the complete facts in the record,2 rather than merely discounting his
opinion as inaccurate.
CONCLUSION
The Board finds that this case is not in posture for decision as the Office did not properly
develop the medical evidence from Dr. Smith after referring appellant for a second opinion
evaluation. On remand, the Office should prepare an amended statement of accepted facts and
additional questions for Dr. Smith to determine if his opinion is altered based on the evidence
currently in the record.

1

Richard F. Williams, 55 ECAB 343, 347 (2004).

2

The Board notes that appellant has submitted some evidence from Dr. Kraft regarding her additional treatment
for back pain between November 2000 and April 2004 not discussed by the Office in either the February 15 or
December 12, 2005 decisions. The Office should include citations to this evidence in the amended statement of
accepted facts.

4

ORDER
IT IS HEREBY ORDERED THAT the December 12 and February 15, 2005 decisions
of the Office of Workers’ Compensation Programs are set aside and remanded for further
development consistent with this decision of the Board.
Issued: February 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

